DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10, in the reply filed on 08-30-22 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden to consider all claims in the single application”. 
This is not found persuasive because 
A) Applicant just ignored the reasons of restriction stated in the Restriction Requirement of 10-28-2019:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, not only the process as claimed can be used to make another and materially different product, for example, all limitations in product claims 2-10 of Group I do not require by the method claims 11-18 of Group II; but also that the product as claimed can be made by another and materially different process; for example, all limitations in the method claim 11-18 of Group II do not need be considered by the product claims 2-10 of Group I. 
B) The applicant also ignored the statement of the reasons why there would be a serious burden on the examiner if restriction were not required:
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL. Claims 11-18 of Group II are withdrawn from consideration as being drawn to a nonelected invention.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US20140332731).
Re Claim 1, Ma show and disclose
A conductive slurry for plating, comprising: 
a carbon material (carbon nanotubes, graphene, carbon black and, optionally, other forms of carbon-based pastes, [Abstract]); 
a dispersant (dispersant, [0036]); 
a binder (binder, [0007]); and 
a solvent (solvent, [0006]), wherein the carbon material, the dispersant and the binder are uniformly mixed in the solvent, a weight percentage of the carbon material is between 0.1% and 1% (carbon nanotube 0.75 and 1 wt%, Table 1; and an electrode composition comprises carbon nanotube networks present in the range of about 1 to 15% by weight of paste, [0056]), and the carbon material comprises a carbon nanotube, graphene, or a combination thereof (carbon nanotubes, graphene, carbon black and, optionally, other forms of carbon-based pastes, [Abstract]).
Re Claims 2-3, Ma show and disclose
The conductive slurry of claim 1, wherein a weight percentage of the dispersant is between 0.1% and 25%; between 0.3% and 1% (a dispersant is present in the range of 0.2 to about 5% by weight, [0056]).
Re Claims 4-5, Ma show and disclose
The conductive slurry of claim 1, wherein a weight percentage of the binder is between 0.1% and 25%; between 0.3% and 1% (the binder is less than about 0.5% to about 5% by weight, [0071]).
Re Claim 6, Ma show and disclose
The conductive slurry of claim 1, wherein the dispersant comprises polyvinyl alcohol, waterborne polyurethane colloid, polyvinyl acetate, polyvinyl ether, polyvinyl chloride, epoxy resin, cresol novolac resin, phenol novolac resin, epichlorohydrin resin, bisphenol resin, phenolic resin, or a combination thereof (polyvinyl chloride and combinations thereof, [0037]).
	Re Claim 7, Ma show and disclose
The conductive slurry of claim 1, wherein the binder comprises tetrasaccharide, pentose, hexose, maltose, fructose, lactose, cellulose acetate, nitrocellulose, methyl cellulose, carboxymethyl cellulose, glucomannan (d-gluco-d-mannans), milk glucomannan (d-galacto-d-gluco-d-mannans), alkyl cellulose, carboxyalkyl cellulose, sodium carboxymethyl cellulose, acrylic resin (polyester resins and mixtures [0060]) or a combination thereof.
Re Claim 8, Ma show and disclose
The conductive slurry of claim 1, wherein the weight percentage of the carbon material is between 0.3% and 0.6%( the total carbon nanotubes are in a range from about 0.2 to about 5% by weight, [0071]).
Re Claim 9, Ma show and disclose
The conductive slurry of claim 1, wherein the solvent comprises water, ethanol, isopropanol, N-methylpyrrolidone, or a combination thereof (water is used as a solvent, [0041]).
Re Claim 10, Ma show and disclose
The conductive slurry of claim 1, wherein when the carbon material comprises the combination of the carbon nanotube and the graphene, a ratio of the weight percentages of the carbon nanotube and the graphene is between 99:1 and 3:7 (carbonaceous materials further contain graphene such that the weight ratio of graphene to carbon nanotubes is between about 0.05 to about 0.5 by weight, [0073] and [Claim 7]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210226222-A1 US-20210214229-A1 US-20200131379-A1 US-20210112669-A1 US-20190006056-A1 US-20190198879-A1 US-20130004657-A1 US-20110171371-A1 US-20090181309-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848